AMENDED JUDGMENT
Musgrave, Judge:
The Court, on its own initiative, hereby amends its Judgment of May 15, 1992, to state:
This case having been duly submitted for decision, and the Court, after due deliberation, having rendered a decision herein; now, in conformity with said decision,
It is hereby ordered, adjudged and decreed: That Count One of plaintiffs complaint is dismissed for failure to exhaust administrative remedies; and it is further
Ordered, adjudged and decreed: The case is remanded to the ITAto recalculate the countervailing duty rate for Cerámica Regiomontana, S.A., Industrias Intercontinental, S.A., and all other firms without specified individual rates, based on a weighted average of all companies investigated, including those whose individual rates are de minimis or zero or otherwise significantly different from the resulting countrywide rate; it is further
Ordered, adjudged and decreed: That the ITA shall file with the Court a report of the results of remand in this case no later than sixty days 40from the date of this Amended Judgment.